DETAILED ACTION
Acknowledgements
The amendment filed 11/18/2021 is acknowledged
Claims 25-29 and 31-38 are pending.
Claims 34, 36, and 38 are withdrawn.
Claims 25-29, 31-33, 35, and 37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Arguments
Regarding the rejection of claims 25, 35, and 37 under 35 USC 112(a) for “a control unit configured to . . . perform control so as to display . . . perform control so as not to display . . .” and “controlling . . . so as to display . . . so as not to display . . .,” applicant cites paragraphs 55, 57, 239, 243, and Figs. 14A and 14B. These portions of the specification recite "causing this object to be displayed" (e.g., [0075]), "controls the level at which the objects are displayed" (e.g., [0057]), "operation control of the entire computer" (e.g., [00239], [0243]), "display managing unit 201 then displays the acquired map image and objects on a display device" (e.g., [0055]), and Figs. 14A and 14B show a display. However, these portions do not disclose what the “control unit” is, or the manner in which the “control” or “controlling” is performed. Therefore, the specification does not provide a sufficient written description of this limitation. (MPEP 2161.01). 
  Regarding the rejection of the claims under 35 USC 103, applicant states that Brucher does not disclose controlling or performing control, (1) in a case where (a) it is instructed to display the map image at a second scale that shows a larger area than the map image at the first scale and (b) the number of pictures which have been taken at the place associated with the second position information exceeds is a predetermined number, so as to display on the map image at the second scale a place name object which represents the second position information, and (2) in a case where (a) it is instructed to display the map image at the second scale and (b) the number of pictures which have been taken at the place associated with the second position information does not exceed the predetermined number, so as not to display on the map image at the second scale the place name object which represents the second position information.
Examiner notes, however, that Jaffe discloses controlling, (1) in a case where (a) it is instructed to display the map image at a second scale that shows a larger area than the map image at the first scale and (b) the predetermined condition is satisfied, so as to display on the map image at the second scale a place name object which represents the second position information and (2) in a case where (a) it is instructed to display the map image at the second scale and (b) the predetermined condition is not satisfied, so as to not display on the map at the second scale the place name object which represents the second position information (Jaffe Figure 4; ¶¶ 12, 15, 33-36, 38, 42-43, 50-53, 80-84). Although Jaffe does not disclose that the predetermined condition is that a number of times the picture has been taken at a place associated with the second position information exceeds a predetermined number, Brucher discloses this feature 
Applicant additionally states that the claims do not recite intended use language or nonfunctional descriptive material. Examiner notes, however, that the description of the object in the claims as being a “place name” object is nonfunctional descriptive material, as it only describes a characteristics of the information that is displayed. The “place name” is not processed or used to carry out any functionality that relies on this characteristic.

Election/Restrictions
Claims 34, 36, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/14/2019, and a response to the traversal was provided in the Office action mailed 12/11/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-29, 31-33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 25 and 37 recite “a control unit configured to . . . perform control so as to display . . . perform control so as not to display . . .” and claim 35 recites “controlling . . . so as to display . . . so as not to display . . . .” However, the specification does not disclose a “control unit,” or describe an algorithm or steps carried out to perform a function of “control to display . . . .” Therefore, the specification does not provide support for this limitation. (MPEP 2161.01). 
Claims 26-29 and 31-33 are also rejected as each depends on claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 28, 31, 35, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe, et al. (US 2007/0271297) (“Jaffe”) in view of Brucher, et al. (US 2009/0279794) (“Brucher”).
Regarding claims 25, 35, and 37, Jaffe discloses an information processing apparatus comprising (a) a processor configured to function as a plurality of units, a non-transitory computer-readable storage medium storing a program for causing a computer to function as an information processing apparatus, and an information processing method comprising:
generating display data to display, on a map image at a first scale designated by a user, a place name object which is associated with the first scale and which is displayed at a position on the map image based on first position information indicating a 
storing, into a memory, (a) second position information indicating a location at which the user has taken at least one picture and (b) pictures which have been taken at a place associated with the second position information (Jaffe ¶¶ 26, 30-31, 33-34, 40, 42, 44, 47, 51-52, 81-82),
controlling, (1) in a case where (a) it is instructed to display the map image at a second scale that shows a larger area than the map image at the first scale and (b) the predetermined condition is satisfied, so as to display on the map image at the second scale a place name object which represents the second position information and (2) in a case where (a) it is instructed to display the map image at the second scale and (b) the predetermined condition is not satisfied, so as to not display on the map at the second scale the place name object which represents the second position information (Jaffe Figure 4; ¶¶ 12, 15, 33-36, 38, 42-43, 50-53, 80-84).
Jaffe does not specifically disclose storing a number of pictures which have been taken at a place associated with the second position information, or that the predetermined condition is that a number of pictures which been taken at a place associated with the second position information exceeds a predetermined number.
Brucher discloses storing a number of pictures which have been taken at a place associated with the second position information, and that the predetermined condition for displaying a place is that a number of pictures which been taken at a place associated with the second position information exceeds a predetermined number (Brucher ¶¶ 24, 38, 42-44).

Additionally, examiner notes that although Jaffe discloses a “place name object,” the description of the object as being a “place name” is nonfunctional descriptive material, as it only describes a characteristics of the information that is displayed. The “place name” is not processed or used to carry out any functionality that relies on this characteristic. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Further, regarding the language “controlling, (1) in a case where (a) it is instructed to display the map image at a second scale that shows a larger area than the In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n
Regarding claim 26, Jaffe discloses that control unit performs control so as to display on the map image at the second scale the place name object based on objects existing at locations near the location indicated by the second position information among objects corresponding to a plurality of pieces of the first position information (Jaffe ¶¶ 43-44, 47, 80-83).
Regarding claim 28, Jaffe discloses that in a case where the number of times that the second position information is stored into the memory exceeds a threshold, the control unit performs control so as to to display one the map image at the second scale the place name object (Jaffe ¶¶ 43, 53, 68, 80-84).
Regarding claim 31, Jaffe discloses that the place name object is a landmark name (Jaffe ¶¶ 43, 81-82).
Examiner further notes that the limitation “the place name object is a landmark name” describes a characteristic of the object, and this characteristic is not processed or used to carry out any steps or functions that specifically rely on this characteristic. Therefore, this limitation recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 27 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Brucher as applied to claim 25 above, and further in view of Pilskalns (US 8,904,275).
Regarding claim 27, Jaffe in view of Brucher does not specifically disclose an identification unit configured to identify a user of the information processing apparatus, wherein the storage unit is configured to store pieces of identification information of users into the memory, and wherein the place name object displayed on the map image is different for each of the pieces of identification information.
Pilskalns discloses an identification unit configured to identify a user of the information processing apparatus, wherein the storage unit is configured to store pieces of identification information of users into the memory, and wherein the object displayed on the map image is different for each of the pieces of identification information (Pilskalns 1:35-58; 5:7-23; 7:38-42, 48-63; 12:56-13:3; 17:20-45; 20:11-55; 23:60-24:5; 26:11-47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jaffe in view of Brucher to include an identification unit configured to identify a user of the information processing apparatus, wherein the storage unit is configured to store pieces of identification information of users into the memory, and wherein the object displayed on the map image is different for each of the pieces of identification information, as disclosed in Pilskalns, in order to 
Additionally, the limitation “the place name object displayed on the map image is different for each of the pieces of identification information” describes characteristics of the object displayed in the map image, while these particular characteristics are not processed or used to carry out any steps or functions that specifically rely on these characteristics. Therefore, this limitations recites nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claim 33, Pilskalns discloses an acquisition unit configured to acquire from an external apparatus via a network the map image to be displayed (Pilskalns 5:24-63).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of Brucher as applied to claim 25 above, and further in view of Bales, et al. (US 2011/0313649) (“Bales”).
Regarding claim 29, Jaffe discloses an object which is specified by the first position information and the second position information (Jaffe ¶¶ 12, 15, 33-36, 38, 42, 50-53, 80-84). 
Jaffe in view of Brucher does not specifically disclose the generation unit is configured to generate display data to display an object that is set in advance as belonging to a category relating to another object.  
Bales discloses that the generation unit is configured to generate the display data to display an object that is set in advance as belonging to a category relating to another object (Bales ¶¶ 52, 70-72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jaffe in view of Brucher to include a generation unit is configured to generate the display data to display an object that is set in advance as belonging to a category relating to another object, as disclosed in Bales, in order to provide a user with relevant content on a map by emphasizing other objects on a map that are relevant to the user’s selection (Bales ¶¶ 1, 3, 52).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaffe in view of in view of Brucher as applied to claim 25 above, and further in view of Naaman, et al. (US 7,769,745) (“Naaman”)
Regarding claim 32, Jaffe in view of Brucher does not specifically disclose that the first position information and the second position information are each expressed by a combination of a latitude and a longitude.

Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Jaffe in view of Brucher to use latitude and longitude to express the position information, as disclosed in Naaman, because using a known method of expressing position information, such as latitude and longitude, in place of the position information of Jaffe only involves simple substitution of one known type of position information for another yield a predictable result. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Additionally, examiner notes that the limitation “the first position information and the second position information are each expressed by a combination of a latitude and a longitude” describes characteristics of the first and second position information. These characteristics are not processed or used to carry out any steps or functions that specifically rely on these characteristics. Therefore, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685